DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Jan 20, 2022 in response to the Non-Final Office Action mailed on July 20, 2021, regarding application number 16/641,421. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment 
	Applicant’s Remarks filed on Jan 20, 2022 have been entered and are persuasive. Applicant’s Remarks filed on Jan 20, 2022 have been considered as follows.
Based on the Amendments to the Claims, the 112(b) rejections previously set forth are withdrawn. However, new objections are entered to address the amendments.
Based on the Amendments to the Claims, and Page(s) 7-13 of Applicant’s Remarks, the prior art rejection(s) has/have been withdrawn.


Allowable Subject Matter
Claim(s) 16-35 is/are allowed. 
The following is an examiner’s statement of reasons for allowance.   
f that corresponds to the acoustic resonance peak of the device as a whole (i.e. channel, liquid contained therein and device dimensions), nor does it teach rationale or motivation to actuate transducers, or an associated drive circuit, at said frequency f. 
Further, as per Applicant’s Remarks, which have been deemed persuasive to distinguish the instant invention from the prior art, it is noted that Surface Standing Acoustic Waves, or Standing Acoustic Waves in general, are not used within the presently claimed invention (see Applicant’s Remarks on Jan 20, 2022: Page 8/13). Additionally, the 
In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The method of Claim 16, where the feature that defines over the art is the step of generating a frequency f that corresponds to the acoustic resonance peak of the device as a whole (i.e. channel, liquid contained therein and device dimensions).
The apparatus of Claim 23, where the feature that defines over the art is the drive circuit specifically being configured to actuate the transducers at a frequency f that corresponds to the acoustic resonance peak of the device as a whole (i.e. channel, liquid contained therein and device dimensions).
The method of Claim 27, where the feature that defines over the art is the determination of an acoustic resonance of the substrate for each of a plurality of combination of at least the following parameters: polymeric substrate material, substrate dimensions, microfluidic flow channel dimensions, a microfluidic flow channel position within the substrate, properties of a liquid in the microfluidic flow channel, positions for at least two ultrasound transducers in acoustic contact with a first surface of the substrate, and an actuation frequency f of the at least two ultrasound transducers, to manufacture an acoustophoretic chip with specific parameters (a polymeric substrate material M, a set of substrate dimensions Ds, a set of microfluidic flow channel dimensions Dc, a microfluidic flow channel position Pc within the substrate, properties of the liquid L in the microfluidic flow channel, a position Pu for the at least two ultrasound transducers, and an actuation frequency f of the at least two ultrasound transducers) that yield an acoustic resonance within the substrate including the microfluidic flow channel for performing the acoustophoretic operation. 
The method of Claim 32, where the feature that defines over the art is the step of generating a frequency f that corresponds to the acoustic resonance peak of the device as a whole (i.e. channel, liquid contained therein and device dimensions).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798